Appellant was convicted of pandering and his punishment assessed at five years confinement in the State penitentiary.
The prosecution is under the pandering statute, article 506a, Penal Code. No defects are pointed out and none discovered. The evidence which is disclosed by the statement of facts is sufficient to support the finding of the jury. The court gave a written charge to which it appears there were some exceptions filed. It is also apparent that there are exceptions taken to matters of procedure occurring in the course of the trial. These, as well as the exceptions to the charge, appellant undertook to bring before the court by bills of exception. It appears, however, that owing to the delay in filing these bills we are precluded by the law from considering them. The term of court at which appellant's trial took place began January 1 and ended March 30, 1917. His motion for a new trial was overruled March 12th, at which time he was accorded sixty days within which to file bills of exceptions. On May 11th an additional extension of ten days was granted, and on May 26th he, by motion, sought and obtained an additional extension of seven days.
The State, through the Assistant Attorney General, in a motion filed brings to the attention of the court the facts recited above with reference to the several dates mentioned, and calls attention to the fact that the bills of exception were filed on the 1st day of June, 1917, and insists *Page 83 
that the court is required by law to ignore them. The particular contention made by the State was that the order of the court made May 26th allowing seven additional days was not effective because on May 21st, prior to the date of the order named, the time for filing the bills of exceptions allowed in previous orders had expired, and that after its expiration the court lost control of the matter. Supporting this contention, the State's counsel cites decisions of this court in the Armstrong case, 60 Tex. Crim. 59, and Presley v. State, 60 Tex.Crim. Rep.. These decisions, in construing the statutes with reference to the extension of time for filing bills of exceptions, article 845, Code of Criminal Procedure, have construed them in accord with the State's contention, and this construction makes it necessary for us to sustain the State's motion.
Having examined the statement of facts and such matters in the record as, under the rules, we are privileged to pass upon, and being precluded from passing upon the questions raised by the bills of exceptions, see Vernon's Code of Criminal Procedure, article 744, and notes; and there having been brought to our attention no reversible error, and no fundamental error discovered, the judgment of the lower court is affirmed.
Affirmed.
                          ON REHEARING.                       February 20, 1918.